                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Gateway Fashion Mall, LLC,              )
a Delaware Limited Liability Company,   )
                                        ) ORDER FOR MID-DISCOVERY
              Plaintiff,                ) STATUS CONFERENCE
                                        )
       vs.                              )
                                        )
The Travelers Indemnity Company of      )
America, a foreign for-profit insurance )
corporation,                            )
                                        ) Case No. 1:19-cv-104
              Defendant.                )
______________________________________________________________________________

       A mid-discovery status conference will be held before the magistrate judge on April 30,

2020, at 9:00 a.m. The conference will be conducted via telephone conference. To participate in

the conference, counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       IT IS SO ORDERED.

       Dated this 6th day of November, 2019.


                                            /s/ Clare R. Hochhalter
                                            Clare R. Hochhalter, Magistrate Judge
                                            United States District Court
